Citation Nr: 0016572	
Decision Date: 06/22/00    Archive Date: 06/28/00

DOCKET NO.  99-01 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hospital and Regional Office 
Center in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for residuals of rheumatic 
fever, claimed as irregular heart beat, coronary artery 
bypass surgery, and carotid stenosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel
INTRODUCTION

The veteran had active duty from December 1954 to November 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Hospital and Regional 
Office Center (HROC) in Sioux Falls, South Dakota.


REMAND

The veteran seeks service connection for residuals of 
rheumatic fever he alleges he suffered in service.  During 
his July 1999 hearing, the veteran suggested that a VA staff 
physician at the medical center in Sioux Falls found a 
relationship between his rheumatic fever and a heart murmur 
found during treatment.  A review of the record reveals that 
the VAHROC has obtained records from the Sioux Falls medical 
center dated from July 1991 to July 1996, as well as records 
of the September 1991 hospitalization in the VA facility in 
Minneapolis.  In addition, during the hearing, the veteran 
submitted some additional 1991 VA medical records from 
treatment in Minneapolis and records dated in 1987, 1988, and 
1998 from Sioux Falls.  However, it appears that the VA 
medical records in the claims folder are incomplete.  Of 
particular interest would be any laboratory studies showing 
sedimentation rates.  VA is charged with constructive, if not 
actual, knowledge of evidence generated by VA.  Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED to the VAHROC for the 
following action:

1.  The VAHROC should secure the 
veteran's outpatient and inpatient 
records from the VA medical center in 
Sioux Falls, South Dakota, dated from 
July 1996 to the present, and complete 
outpatient and inpatient records from the 
VA medical center in Minneapolis, 
Minnesota.  

2.  After completing any necessary 
development in addition to that specified 
above, the VAHROC should readjudicate the 
veteran's claim of entitlement to service 
connection for residuals of rheumatic 
fever, claimed as irregular heart beat, 
coronary artery bypass surgery, and 
carotid stenosis.  If the disposition 
remains unfavorable to the veteran, the 
VAHROC should furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


